 
Exhibit 10.1
 
AMENDMENT NO. 4
 
TO
 
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
 
AMENDMENT NO. 4 to the SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT,
dated July 29, 2010 (“Amendment”), among Echo Metrix, Inc., a Delaware
corporation (the “Company”) and Rock Island Capital, LLC, and or assigns, a
Florida limited liability company (“Rock Island” or the “Buyer”).
 
BACKGROUND
 
Pursuant to that certain Series B Convertible Preferred Stock Purchase
Agreement, dated July 29, 2009, and entered into by and among the Company and
Rock Island, as amended by that certain Amendment No. 1, Amendment No. 2 and
Amendment No. 3 to the Series B Convertible Preferred Stock Purchase Agreement,
dated September 4, 2009, March 4, 2010 and May 28, 2010, respectively, in
addition to any and all other addenda thereto (collectively the
“Agreement”), the Company has agreed to sell to Rock Island or its designees,
and Rock Island has agreed to purchase from the Company, an aggregate of 550,055
shares of the Company’s Series B Preferred Stock for an aggregate price of
$5,000,000.  The parties now desire to enter into this Amendment to modify the
terms of the Agreement as more specifically set forth herein.
 
All capitalized terms used but not defined herein shall have the meanings
assigned them in the Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree to amend the Agreement as
follows:
 
1.           Amendment to Section 8.1. Section 8.1 of the Agreement shall be
deleted in its entirety and, in lieu thereof, the following new Section 8.1 is
inserted:
 
8.1           By Buyer.   In the event that the Buyer shall fail to timely pay
any tranche payment and does not notify the Company in writing at least five (5)
days prior to such payment due date (upon which notice Rock Island shall be
granted a 7-day extension), Company may, from and after the expiration of any
and all applicable cure periods, terminate the Agreement and the same shall
become null and void, provided however that Company shall, in any event, retain
the portion of the Purchase Price paid and shall immediately issue Buyer the
Purchase Shares in a prorata amount equal to the value of the amount paid.  If
Buyer shall fail to timely pay any tranche payment, the Company shall have no
right to pursue any other remedy against Buyer except as set forth in this
Section 8.1.
 
2.           Amendment to Paragraph 12 of Amendment No. 2 to the Series B
Convertible Preferred Stock Purchase Agreement dated March 4, 2010.  Paragraph
12 (titled “Termination”) of Amendment No. 2 to the Series B Convertible
Preferred Stock Purchase Agreement dated March 4, 2010 shall be deleted in its
entirety.

 

--------------------------------------------------------------------------------

 
 
3.           No Other Changes.  All other terms and conditions of the Agreement
shall remain in full force and effect as provided in the Agreement.
 
4.           Execution in Counterparts.  This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.           Applicable Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Florida without giving effect to the
principles of conflicts of laws thereof.
 
6.           Headings.  The headings contained in this Amendment are for
convenience of reference only and shall not affect the construction of this
Amendment.
 
7.           Consent.     This Amendment has been negotiated and executed with
the mutual consent of both Company and Rock Island.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
set forth above.



ECHO METRIX, INC.     
By:
/s/ Jeffrey Greene
Name: Jeffrey Greene
Title: Chief Executive Officer
   
ROCK ISLAND CAPITAL, LLC
    By:
/s/Richard Grossfeld
Name:Richard Grossfeld
Title: Managing Partner

 
 
 

--------------------------------------------------------------------------------

 